DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 19 January 2022, have been entered in full.  The Declaration under 37 C.E.R. § 1.130(a), filed 19 January 2022, has been entered in full. Claims 1, 3, 4, 9-15, 17, 18, 23-26, are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9-15, 17, 18, 23-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0300188; published 12/4/08) view of Yang et al. (Yang ‘2012, Archives of Pharmaceutical Research Vol 35/No. 3:757-759, 2012) and .
The basis for this rejection is set forth in the previous Office Actions (20 April 2021; pages 2-9)(25 October 2021; pages 2-6). 
Applicant submits an Executed Declaration under 37 C.F.R. §1.130(a) in which Jung- Won WOO, Ph.D., MD is the Declarant. WOO is a joint-inventor of the instant application and the current president of joint-applicant GENEXINE, INC. Applicant argues that WOO states that she directly verbally communicated the invention to Choon Mo KANG (a senior researcher), who then submitted the information of the invention at ClinicalTrials.gov Identifier: NCT02044653.  Applicant argues that as detailed in the Declaration, WOO, (who was then a vice-president of GENEXINC, INC.) directly communicated verbally on January 6, 2014 with Choon Mo KANG (who was a senior researcher) about the subject matter of the instant application.  Applicant argues that Choon Mo KANG submitted the same information to ClinicalTrials.gov on January 9, 2014 to comply with the governing rules and regulations, international publication standards and industry practice as well as to promote transparency and scientific integrity.  Applicant argues that the Declaration establishes that the ClinicalTrials.gov publication (date January 24, 2014) was made less than one year from the earliest effective filing date by a person to whom a joint inventor directly communicated.
Applicant argues that they previously submitted an Executed Declaration under 37 C.F.R. 1.130(b) by Young Chul SUNG, a joint-inventor and the CEO of GENEXINE, INC. Applicant argues that in view of the comments provided in the Office Action mailed 
The Declaration under 37 C.E.R. § 1.130(a): 
Jung-Won Woo (the Declarant) is a joint-inventor of the instant application which also names Sang-In Yang, Se Hwan YANG, Young Chul SUNG, Doo Hong PARK, and Min Woo KIM as joint inventors.
The Declarant states that to comply with governing rules and regulations, international publication standards, industry practice, and to promote transparency and scientific integrity, human ethnical studies are to be registered on publicly accessible database ClinicalTrials gov. The Declarant states in 2014, she was vice-president of GENEXINE, and was in-charge of clinical developments and regulatory affairs:
	The Declarant states that on January 06, 2014, she communicated verbally with Choon Mo KANG, a senior researcher at the clinical management department of GENEXINE, for the purpose of registering the invention describing clinical studies.  The Declarant states that Choon Mo KANG was in charge of registering the clinical study to CiinicalTrials.gov site to provide the invention disclosure containing the drug, patient, and dosing regimen information. 
	The Declarant states that on January 9, 2014, Choon Mo KANG submitted the clinical study information to ClinicalTrials.gov to register the clinical study with No, NCTO2044653, which was published to the public on January 24, 2014.
	The Declarant states that EXHIBIT 1 discloses at the “Arms and Interventions” section, the administration of GX-E2 (EPO-hybrid Fc fusion protein} at doses 3 ug/kg, 5 
	Applicant’s arguments and the Declaration under 37 C.E.R. § 1.130(a) (with Jung-Won WOO as the Declarant), have been fully considered but are not persuasive for the following reasons:
	Jung-Won WOO avers that the ClinicalTrials.gov No: NCTO2044653 document is identical to the US Provisional. Application No. 62/101,639.
	However, Jung-Won WOO nor Choon Mo KANG nor any of the listed co-inventors from the instant application (i.e. Sang-In Yang, Se Hwan YANG, Young Chul SUNG, Doo Hong PARK, and Min Woo KIM) are named as Principal Investigators on the ClinicalTrials.gov NCTO2044653 document. 
	The Declaration under 37 C.E.R. § 1.130(a) cannot be accepted because there is an inconsistency between the Declarant (and other joint inventors) from the instant application and the Principal Investigators listed on the ClinicalTrials.gov NCTO2044653 document.
The Examiner submits that the clinical trials document seems to say that the Principal Investigators are responsible for the disclosure therein, but WOO et al. are 
	The Declaration under 37 C.F.R. § 1.130(a) is not effective to invoke an exception for the 102(a)(1) disclosure  because the Declaration under 37 C.F.R. 1.130(a) is without an explanation of the discrepancy between declarant (Jung-Won WOO)  and the other joint inventor of the instant application and the Principal Investigators who are listed on the ClinicalTrials.gov NCTO2044653 document. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


Conclusion 

No claims are allowed.
	
	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/3/2022